DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 & 02/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 15-16 and  31-32  are objected to because of the following informalities: 
Claims 15-16 & 31-32 in line 1 , a comma “,” should be placed before “wherein”.
        Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  16/669,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claim 1 of the copending application (16/669,715). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/746,227 (Instant)
Application No  16/669,715 (Copending)
1. A method comprising: receiving, by a first user equipment (UE), a UE-specific radio resource control (RRC) signal for indicating a resource pool configuration and a 5sidelink configured grant (SL CG) configuration, the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG configuration comprising an indication of a transmission resource from the plurality of transmission resources, the transmission resource for communicating a SL CG transmission between the first 10UE and a second UE; and transmitting, by the first UE, the SL CG transmission to the second UE using the transmission resource indicated by the SL CG configuration, without the first UE receiving, in a downlink control information (DCI), a grant of transmission resources.

A method comprising: transmitting, by an apparatus, sidelink (SL) control information comprising a scheduling assignment (SA) indicating SL transmission resources for a SL data transmission to a target apparatus, the SL transmission resources based on one or more occupied SL resources identified by the apparatus, and the SL transmission resources including a first resource for an initial transmission and multiple resources for one or more retransmissions, wherein the first resource includes a first time resource, a first frequency resource, or a first time-frequency resource, and wherein the multiple resources include multiple time resources, multiple frequency resources, or multiple time-frequency resources; and transmitting, by the apparatus, the SL data transmission using the SL transmission resources according to the transmitted SL control information, wherein the SL control information and the SL data transmission are transmitted by the apparatus without receiving, in a downlink control information (DCI), a grant of communication resources. 



Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No.  16/669,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 17 is “anticipated by” claim 11 of the copending application (16/669,715). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/746,227 (Instant)
Application No  16/669,715 (Copending)
17. A user equipment (UE) comprising: a processor and memory, the UE configured to perform a method comprising:  10receiving, by the user equipment (UE), a UE-specific radio resource control (RRC) signal for indicating a resource pool configuration and a sidelink configured grant (SL CG) configuration, the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG configuration comprising an indication of a 15transmission resource from the plurality of transmission resources, the transmission resource for communicating a SL CG transmission between the UE and a second UE; and transmitting, by the UE, the SL CG transmission to the second UE using the transmission resource indicated by the SL CG configuration, without the 20UE receiving, in a downlink control information (DCI), a grant of transmission resources.

An apparatus  comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions for: transmitting, sidelink (SL) control information comprising a scheduling assignment (SA) indicating SL transmission resources for a SL data transmission to a target apparatus, the SL transmission resources based on one or more occupied SL resources identified by the apparatus, and the SL transmission resources including a first resource for an initial transmission and multiple resources for one or more retransmissions, wherein the first resource includes a first time resource, a first frequency resource, or a first time-frequency resource, and wherein the multiple resources include multiple time resources, multiple frequency resources, or multiple time-frequency resources; and transmitting, the SL data transmission using the SL transmission resources according to the transmitted SL control information, wherein the SL control information and the SL data transmission  are transmitted by the apparatus without receiving, in a downlink control information (DCI), a grant of communication resources.



Similarly all other dependent claims of the independent claims 1 & 17  of the instant application are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of copending Application No.  16/669,715 (reference application). Although those claims at issue are not identical, they are not patentably distinct from each other  because combination of those dependent claims  are “anticipated by” the combination of dependent claims of  the copending application (16/669,715).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al. (2020/0229145), Kang hereinafter, in view of Tseng et al. (2020/0045674), Tseng hereinafter.

Re. Claims 1 and 17, Kang teaches a method (¶0009, Fig. 8A-D) and a user equipment (UE) (Fig.3) comprising: a processor (Fig.3, 330) and memory (Fig.3, 320), the UE configured to perform a method comprising:  10receiving, by the user equipment (UE), a UE-specific radio resource control (RRC) signal for indicating a resource pool configuration and a sidelink configured grant (SL CG) configuration (Fig.5A & ¶0099 - sidelink resource pool (transmission/reception pool) information to be used for unicast-based V2X packet transmission/reception between the UEs in the gNB coverage may be transmitted through… RRC dedicated message (i.e., UE specific for unicast-based V2X transmission/reception) of a gNB. Fig. 8A & ¶0158 -  In operation 803, UE1 may receive (in RRC Reconfiguration message) the Configured Grant Type 1 configuration information and obtain pattern information of CGType 1.  The CGType 1 pattern information of the Configured Grant type 1 configuration information may include information of an SL CG Type 1 configuration (CGType1_ConfigSL)), and transmitting, by the UE, the SL CG transmission to the second UE using the transmission resource indicated by the SL CG configuration, without the 20UE receiving, in a downlink control information (DCI), a grant of transmission resources. (Fig. 8A & ¶0159 – UE1 may deliver the CGType 1 pattern information selected in operation 805 to UE2, in operation 807. UE2 may obtain V2X packet transmission resource grant and HARQ feedback transmission resource grant information from the CGType 1 pattern information received in operation 807.  Also, In operations 803,  UE1 receives SL configured grant type 1 / SL configured grant type 2  without receiving the grants of resources (SL configured grant type 1/type2) in a DCI  from the base station as shown in Fig. 8A).
 Yet, Kang does not expressly teach the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG configuration comprising an indication of a 15transmission resource from the plurality of transmission resources, the transmission resource for communicating a SL CG transmission between the UE and a second UE.
explicitly discloses the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG configuration comprising an indication of a 15transmission resource from the plurality of transmission resources, the transmission resource for communicating a SL CG transmission between the UE and a second UE.(Fig.1-5 & ¶0007 - sidelink resource allocation configuration comprises one or more sidelink configured grants in at least one sidelink bandwidth part (BWP), wherein the first UE exchanges the one or more sidelink packets with the second UE. Fig.1-5 & ¶0048 - A resource pool is a set of resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously.  One sidelink resource pool may include both physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) …(i.e., a plurality of transmission resource for SL transmission).  ….  A transmitting (Tx) UE may deliver the sidelink control information (SCI) to one or more potential receiving (Rx) UEs.  The Rx UE(s) may identify whether there is any sidelink packets required by the Rx UE(s) by decoding the PSCCH in the corresponding sidelink resource pools. Fig.1 & ¶0049 - other UEs may also determine the distribution of occupied sidelink resource blocks by monitoring the PSCCH.  The Tx UEs may transmit the SCI in the PSCCH.  A Tx UE may also monitor the PSCCH to decode the SCIs transmitted by other Tx UEs before transmitting the SCI.  Therefore, the UE may identify the available sidelink resources on the target sidelink resource pools by decoding the SCIs delivered on the PSCCH).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a 

Re. Claims 2 and 18, Kang and Tseng teach claims 1 and 17 respectively.
Yet, Kang does not expressly teach wherein the transmission resource for communicating the SL CG transmission comprises a SL control channel resource and a SL data channel resource, and wherein transmitting the SL CG transmission comprises transmitting SL control information using the SL control channel resource and transmitting SL data using the SL data channel resource.
However, in the analogous art, Tseng explicitly discloses wherein the transmission resource for communicating the SL CG transmission comprises a SL control channel resource and a SL data channel resource , and wherein transmitting the SL CG transmission comprises transmitting SL control information using the SL control channel resource and transmitting SL data using the SL data channel resource. (Fig.1-5 & ¶0007 - sidelink resource allocation configuration comprises one or more sidelink configured grants in at least one sidelink bandwidth part (BWP), wherein the first UE exchanges the one or more sidelink packets with the second UE. Fig.1-5 & ¶0048 - A resource pool is a set of resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously.  One sidelink resource pool may include both physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) …(i.e., a plurality of transmission resource for SL transmission. A transmitting (Tx) UE may deliver the sidelink control information (SCI) to one or more potential receiving (Rx) UEs.  The Rx UE(s) may identify whether there is any sidelink packets required by the Rx UE(s) by decoding the PSCCH in the corresponding sidelink resource pools).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a method for sidelink radio resource allocation in the next generation wireless networks, because it provides an improved and efficient sidelink resource allocation process for additional features as included in the next generation wireless networks. (¶0002-¶0003, Tseng).

Re. Claims 3 and 19, Kang and Tseng teach claims 1 and 17 respectively.
Kang further teaches wherein the SL CG configuration further comprises and indication of a periodicity of the transmission resource.(Fig.8A-D & ¶0157 - Configured Grant Type 1 configuration information…. Configured Grant Type 2 configuration …  The configuration information may include one or more pattern information of SPS, Configured Grant Type 1, or Configured Grant Type 2.  The pattern information may be made based on at least one of traffic periodicity, timing offset, service ID, QoS information, priority information, or a message size of a V2X packet using SPS, CGType1, or CGType2).  

Re. Claims 4 and 20,  Kang and Tseng teach claims 1 and 17 respectively.
Yet, Kang does not expressly teach wherein the resource pool configuration further comprises an indication of a number of resource blocks (RBs) in a frequency sub-channel of the transmission resource.
However, in the analogous art, Tseng explicitly discloses wherein the resource pool configuration further comprises an indication of a number of resource blocks (RBs) in a frequency sub-channel of the transmission resource. (¶0048 - A resource pool is a set of  resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously. ¶0049 - UEs may also determine the distribution of occupied sidelink resource blocks by monitoring the PSCCH. Fig.4 & ¶0068 - a base station may provide, in one component carrier 410, a set of (virtual) Resource Blocks (RBs) called sidelink configured grants (SL-CGs) 420. ¶0070 - The SL-CG_frequencyDomainAllocation, in some of the present implementations, may include a bitmap for indicating one or more occupied Resource Block Groups (RBGs) the SL-CG occupies in the frequency domain).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a method for sidelink radio resource allocation in the next generation wireless networks, because it provides an improved and efficient sidelink resource allocation process for additional features as included in the next generation wireless networks. (¶0002-¶0003, Tseng).

Re. Claims 5 and 21,  Kang and Tseng teach claims 1 and 17 respectively.
Kang further teaches wherein the SL CG configuration is a first SL CG configuration in the resource pool configuration, and the resource pool configuration further comprises a second SL CG configuration (Fig. 8A & discussed throughout of ¶0157:¶0159 - a UE may obtain configuration information of at least one of ..Configured Grant Type 1, or Configured Grant Type 2 from a BS. That is,  a plurality of SL Configured grant types (Type 1 / Type 2) as shown in Fig. 8A, performed in operation 803. SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL), is chosen by UE1 based on traffic attributes of a V2X packet to be transmitted to UE2 as well as the HARQ feedback capability information between UE1 and UE2), and wherein the method further comprises: transmitting, by the first UE, a second SL CG transmission to the second UE or a third UE using a second transmission resource indicated by the second SL CG configuration, without the first UE receiving, in the DCI, a grant of transmission resources. (Fig. 8A & discussed throughout of ¶0157:¶0159 – Based on the selection (805) of configured grant configuration (i.e, SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL)), UE1 transmits the selected SL resource configuration (SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL)) to UE2 as shown in Fig.8A, in operation 807. Also, In operations 803,  UE1 receives SL configured grant type 1 / SL configured grant type 2  without receiving the grants of resources (SL configured grant type 1/type2) in a DCI  from the base station as shown in Fig. 8A)

Re. Claims 6 and 22,  Kang and Tseng teach claims 1 and 17 respectively.
Kang further teaches wherein the SL CG configuration further comprises an indication of a feedback channel parameter associated with the transmission resource.(Discussed throughput, ¶0120:¶0122 - SidelinkUEInformation message transmitted by the UE to request a sidelink transmission resource may include at least one of HARQ feedback information that is a parameter used for a BS to grant a sidelink transmission resource for HARQ feedback of an RX UE, such as UE's HARQ feedback transmission capability (e.g., HARQ timing (a time required for UE until HARQ feedback transmission after V2X packet reception)…. See Table 1.. Fig.6E & ¶0136 - In operation 683, the BS may configure the sidelink transmission resource for HARQ feedback transmission of UE2 and transmit the RRCConnectionReconfiguration message including sidelink transmission resource configuration information for the HARQ feedback to UE1.  In operation 685, UE1 may deliver the sidelink transmission resource configuration information for the HARQ feedback to UE2.)

Re. Claims 7 and 23, Kang teaches a method  (¶0009, Fig. 8A-D) and a  base station (Fig.2) comprising: a processor (Fig.2, 240) and memory (Fig.2, 230), the base station configured to perform a method comprising:  20transmitting, by the base station, a user equipment (UE)-specific radio resource control (RRC) signal to a first UE, the UE-specific RRC signal for indicating a resource pool configuration and a sidelink configured grant (SL CG) configuration (Fig.5A & ¶0099 - sidelink resource pool (transmission/reception pool) information to be used for unicast-based V2X packet transmission/reception between the UEs in the gNB coverage may be transmitted through… RRC dedicated message (i.e., UE specific for unicast-based V2X transmission/reception) of a gNB. Fig. 8A & ¶0158 -  In operation 803, UE1 may receive (in RRC Reconfiguration message) the Configured Grant Type 1 configuration information and obtain pattern information of CGType 1.  The CGType 1 pattern information of the Configured Grant type 1 configuration information may include information of an SL CG Type 1 configuration (CGType1_ConfigSL)), the transmission resource for communicating a SL CG transmission between the first UE and a second UE without the first UE86186657US02 83 receiving, in a downlink control information (DCI), a grant of transmission resources (Fig. 8A & ¶0159 – UE1 may deliver the CGType 1 pattern information selected in operation 805 to UE2, in operation 807. UE2 may obtain V2X packet transmission resource grant and HARQ feedback transmission resource grant information from the CGType 1 pattern information received in operation 807.  Also, In operations 803,  UE1 receives SL configured grant type 1 / SL configured grant type 2  without receiving the grants of resources (SL configured grant type 1/type2) in a DCI  from the base station as shown in Fig. 8A).
Yet, Kang does not expressly teach the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG 25configuration comprising an indication of a transmission resource from the plurality of transmission resources.
However, in the analogous art, Tseng explicitly discloses the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG 25configuration comprising an indication of a transmission resource from the plurality of transmission resources. (Fig.1-5 & ¶0007 - sidelink resource allocation configuration comprises one or more sidelink configured grants in at least one sidelink bandwidth part (BWP), wherein the first UE exchanges the one or more sidelink packets with the second UE. Fig.1-5 & ¶0048 - A resource pool is a set of resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously.  One sidelink resource pool may include both physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) …(i.e., a plurality of transmission resource for SL transmission).  ….  A transmitting (Tx) UE may deliver the sidelink control information (SCI) to one or more potential receiving (Rx) UEs.  The Rx UE(s) may identify whether there is any sidelink packets required by the Rx UE(s) by decoding the PSCCH in the corresponding sidelink resource pools. Fig.1 & ¶0049 - other UEs may also determine the distribution of occupied sidelink resource blocks by monitoring the PSCCH.  The Tx UEs may transmit the SCI in the PSCCH.  A Tx UE may also monitor the PSCCH to decode the SCIs transmitted by other Tx UEs before transmitting the SCI.  Therefore, the UE may identify the available sidelink resources on the target sidelink resource pools by decoding the SCIs delivered on the PSCCH).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a method for sidelink radio resource allocation in the next generation wireless networks, because it provides an improved and efficient sidelink resource allocation process for additional features as included in the next generation wireless networks. (¶0002-¶0003, Tseng).

Re. Claims 8 and 24, Kang and Tseng teach claims 7 and 23 respectively.
Yet, Kang does not expressly teach wherein the transmission resource for 20communicating the SL CG transmission comprises a SL control channel resource and a SL data channel resource, and wherein the transmission resource for communicating the SL CG transmission between the first UE and the second UE is for transmitting SL control information using the SL control channel resource and transmitting SL data using the SL data channel resource.
However, in the analogous art, Tseng explicitly discloses wherein the transmission resource for 20communicating the SL CG transmission comprises a SL control channel resource and a SL data channel resource, and wherein the transmission resource for communicating the SL CG transmission between the first UE and the second UE is for transmitting SL control information using the SL control channel resource and transmitting SL data using the SL data channel resource.( (Fig.1-5 & ¶0007 - sidelink resource allocation configuration comprises one or more sidelink configured grants in at least one sidelink bandwidth part (BWP), wherein the first UE exchanges the one or more sidelink packets with the second UE. Fig.1-5 & ¶0048 - A resource pool is a set of resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously.  One sidelink resource pool may include both physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) …(i.e., a plurality of transmission resource for SL transmission. A transmitting (Tx) UE may deliver the sidelink control information (SCI) to one or more potential receiving (Rx) UEs.  The Rx UE(s) may identify whether there is any sidelink packets required by the Rx UE(s) by decoding the PSCCH in the corresponding sidelink resource pools).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a method for sidelink radio resource allocation in the next generation wireless networks, because it provides an improved and efficient sidelink resource allocation process for additional features as included in the next generation wireless networks. (¶0002-¶0003, Tseng).

Re. Claims 9 and 25,  Kang and Tseng teach claims 7 and 23 respectively.
Kang further teaches wherein the SL CG configuration further comprises and indication of a periodicity of the transmission resource. (Fig.8A-D & ¶0157 - Configured Grant Type 1 configuration information…. Configured Grant Type 2 configuration …  The configuration information may include one or more pattern information of SPS, Configured Grant Type 1, or Configured Grant Type 2.  The pattern information may be made based on at least one of traffic periodicity, timing offset, service ID, QoS information, priority information, or a message size of a V2X packet using SPS, CGType1, or CGType2).  
Re. Claims 10 and 26,  Kang and Tseng teach claims 7 and 23 respectively.
Yet, Kang does not expressly teach wherein the resource pool configuration further comprises an indication of a number of resource blocks (RBs) in a frequency sub-channel of the transmission resource.
However, in the analogous art, Tseng explicitly discloses wherein the resource pool configuration further comprises an indication of a number of resource blocks (RBs) in a frequency sub-channel of the transmission resource. (¶0048 - A resource pool is a set of  resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously. ¶0049 - UEs may also determine the distribution of occupied sidelink resource blocks by monitoring the PSCCH. Fig.4 & ¶0068 - a base station may provide, in one component carrier 410, a set of (virtual) Resource Blocks (RBs) called sidelink configured grants (SL-CGs) 420. ¶0070 - The SL-CG_frequencyDomainAllocation, in some of the present implementations, may include a bitmap for indicating one or more occupied Resource Block Groups (RBGs) the SL-CG occupies in the frequency domain).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kang’s invention of a system and a method for granting radio resources to be used for packet transmission and reception using direct communication between user equipment (UE) in a wireless communication system to include Tseng’s invention of a system and a method for sidelink radio resource allocation in the next generation wireless networks, because it provides an improved and efficient sidelink resource allocation process for additional features as included in the next generation wireless networks. (¶0002-¶0003, Tseng).

Re. Claims 11 and 27,  Kang and Tseng teach claims 7 and 23 respectively.
Kang  further teaches wherein the SL CG configuration is a first SL 5CG configuration in the resource pool configuration, and the resource pool configuration further comprises a second SL CG configuration for use  (Fig. 8A & discussed throughout of ¶0157:¶0159 - a UE may obtain configuration information of at least one of ..Configured Grant Type 1, or Configured Grant Type 2 from a BS. That is,  a plurality of SL Configured grant types (Type 1 / Type 2) as shown in Fig. 8A, performed in operation 803. SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL), is chosen by UE1 based on traffic attributes of a V2X packet to be transmitted to UE2 as well as the HARQ feedback capability information between UE1 and UE2.) in transmitting, by the first UE, a second SL CG transmission to the second UE or a third UE using a second transmission resource indicated by the second SL CG configuration, without the first UE receiving, in the DCI, a grant of transmission 10resources. (Fig. 8A & discussed throughout of ¶0157:¶0159 – Based on the selection (805) of configured grant configuration (i.e, SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL)), UE1 transmits the selected SL resource configuration (SL CG Type 1 configuration (CGType1_ConfigSL) or SL CG Type 2 configuration (CGType2_ConfigSL)) to UE2 as shown in Fig.8A, in operation 807. Also, In operations 803,  UE1 receives SL configured grant type 1 / SL configured grant type 2  without receiving the grants of resources (SL configured grant type 1/type2) in a DCI  from the base station as shown in Fig. 8A))

Re. Claims 12 and 28,  Kang and Tseng teach claims 7 and 23 respectively.
Kang further teaches wherein the SL CG configuration further comprises an indication of a feedback channel parameter associated with the transmission resource. (Discussed throughput, ¶0120:¶0122 - SidelinkUEInformation message transmitted by the UE to request a sidelink transmission resource may include at least one of HARQ feedback information that is a parameter used for a BS to grant a sidelink transmission resource for HARQ feedback of an RX UE, such as UE's HARQ feedback transmission capability (e.g., HARQ timing (a time required for UE until HARQ feedback transmission after V2X packet reception)…. See Table 1.. Fig.6E & ¶0136 - In operation 683, the BS may configure the sidelink transmission resource for HARQ feedback transmission of UE2 and transmit the RRCConnectionReconfiguration message including sidelink transmission resource configuration information for the HARQ feedback to UE1.  In operation 685, UE1 may deliver the sidelink transmission resource configuration information for the HARQ feedback to UE2.)

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, in view of 3GPP TSG RAN WG1 Meeting #95; R1-1812399,Spokane, USA, November 12th – 16th, 2018, NPL_ R1-1812399,  hereinafter.                                          	

Re. Claims 13 and 29, Tseng teaches a method (¶0005 & Fig. 3)  and a user equipment (Fig. 3, 310/Fig.1. all UEs.) comprising: a processor (¶0031) and memory (¶0032), the user equipment configured to perform a method comprising: wherein the SL CG 5configuration is included in a UE-specific radio resource control (RRC) signal for indicating a resource pool configuration (Fig.3 & ¶0057 - the cell 320 may provide SL radio resource allocation configuration to the UE 310 via the RRC Connection Release message sent in action 340. ¶0058 - Action 350 illustrates that after receiving the SL resource allocation configuration in action 340, the UE 310 may keep transmitting/receiving SL packets to/from other UEs (e.g., the neighboring UEs) through the given SL resources specified in the SL resource allocation configuration, while the UE is in the RRC Inactive state.), the resource pool configuration comprising an indication of a plurality of transmission resources available for SL transmissions, and the SL CG configuration indicates the transmission resource from the plurality of transmission resources (Fig.1-5 & ¶0048 - A resource pool is a set of resource blocks from which a UE may decide which physical resource blocks to select (e.g., for SL packet transmission) autonomously.  One sidelink resource pool may include both physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) …(i.e., a plurality of transmission resource for SL transmission).  ….  A transmitting (Tx) UE may deliver the sidelink control information (SCI) to one or more potential receiving (Rx) UEs.  The Rx UE(s) may identify whether there is any sidelink packets required by the Rx UE(s) by decoding the PSCCH in the corresponding sidelink resource pools. Fig.1 & ¶0049 - other UEs may also determine the distribution of occupied sidelink resource blocks by monitoring the PSCCH.  The Tx UEs may transmit the SCI in the PSCCH.  A Tx UE may also monitor the PSCCH to decode the SCIs transmitted by other Tx UEs before transmitting the SCI.  Therefore, the UE may identify the available sidelink resources on the target sidelink resource pools by decoding the SCIs delivered on the PSCCH).
Yet, Tseng does not expressly teach receiving, by the user equipment (UE), a sidelink configured grant (SL CG) transmission from a second UE, using a transmission resource indicated by a SL CG configuration, without the second UE receiving, in a downlink control information (DCI), a grant of transmission resources.
However, in the analogous art, NPL_ R1-1812399 explicitly discloses receiving, by the user equipment (UE), a sidelink configured grant (SL CG) transmission from a second UE, using a transmission resource indicated by a SL CG configuration, without the second UE receiving, in a downlink control information (DCI), a grant of transmission resources. (§4.3 -  UE1 requests for resources to group leader UE (GL UE or UE2) . GL UE (UE2) sends resource allocation information for UE1 in option 1 as shown in Figure below, without the second UE receiving SL grant in a DCI.

    PNG
    media_image2.png
    1398
    2050
    media_image2.png
    Greyscale


.

Claims 14-15 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (2018/0062809), Baghel hereinafter, in view of Li Guo (2020/0029318), Guo hereinafter.                          
Re. Claims 14 and 30, Baghel teaches a method (¶0008 & Fig. 5) and a user equipment (Fig. 9) comprising: a processor (Fig.9, 920) and memory (Fig.9, 925), the user equipment configured to perform a method comprising: transmitting, by the user equipment (UE), a sidelink (SL) control information to a second UE identified by a destination identifier, the SL control 15information comprising an indication of a SL transmission resource and a partial version of the destination identifier (Fig.2-5 & ¶0008 - identifying sidelink control information (SCI) associated with a sidelink transmission to be transmitted to one or more receivers, the SCI comprising a set of bits, identifying a demodulation reference signal (DMRS) sequence for use in transmitting the sidelink transmission based at least in part on a subset of the set of bits, transmitting the SCI to the one or more receivers, and transmitting the sidelink transmission based at least in part on the identified DMRS sequence); 
Yet, Baghel does not expressly teach transmitting, by the UE, a SL transmission to the second UE using the SL transmission resource indicated by the SL control information.
However, in the analogous art, Guo explicitly discloses transmitting, by the UE, a SL transmission to the second UE using the SL transmission resource indicated by the SL control information.  (¶0177 - Each PSSCH transmission can be indicated by one SCI (sidelink control information) transmitted in PSCCH.  The waveform used by one PSSCH transmission can indicated through the corresponding SCI that indicates the transmission of that PSSCH. Fig. 31 & ¶0277 - a UE transmits a SA (SCI) in PSSCH subchannel 3111 at slot tnSL. This SA can schedule one data transmission in PSSCH 3113).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Baghel’s invention of a system and a method for demodulation 

Re. Claims 15 and 31,  Baghel  and Guo  teach claims 14 and 30 respectively.
Baghel further teaches wherein the SL transmission is a SL configured grant (CG) transmission. (Fig.5 & ¶0047 - UE 115-c and 115-d may communicate directly over a sidelink configured for low latency operation).

Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, in view of Gou, further in view of Loehr et al. (2018/0139724), Loehr hereinafter.
Re. Claims 16 and 32,  Baghel  and Guo  teach claims 14 and 30 respectively.
Yet, Baghel  and Guo do not expressly teach wherein the destination identifier is further included in a MAC header of the SL transmission.
However, in the analogous art, Loehr explicitly discloses wherein the destination identifier is further included in a MAC header of the SL transmission. (¶0355 - The SCI message,…comprises the 8 LSB of the Destination Layer2-ID, which then in combination with the 16 MSB within the MAC header, allows the receiving UE to unambiguously identify the sidelink destination group (i.e., the Destination Layer-2 ID).   Consequently, the UE can filter the D2D transmission, particularly the MAC PDUs, depending on the sidelink destination group for which it is interested such that the receiving UE only decodes those MAC PDUs that contain data of sidelink destination groups that it is indeed interested in.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Baghel’s invention of a system and a method for demodulation reference signal (DMRS) sequence selection in a device-to-device communication and  Guo’s invention of a system and a method for transmission in vehicle to everything (V2X) communication to include Loehr’s invention of multiple prose group communication during a sidelink control period, because it allows receiving UE identifying several sidelink destination groups from the sidelink control information message in making informed decision whether it is interested in the D2D transmission or not (¶0354, Loehr).


     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tseng et al; 2020/0107236; See ¶0006-¶0008, ¶0013-¶0015, ¶0059, ¶0098, ¶0109, ¶0148,¶0151, claims 2-4, 9-11 along with Fig. 1, 3-9, 11-12.
Ye  et al; 2020/0053835; See  ¶0135 - ¶0136, ¶0147, ¶0148, ¶0149, ¶0166 - ¶0173 along with Fig. 2-10, 13.
3GPP TSG-RAN WG1 Meeting #94-Bis; Tdoc R1-1811594; Source: Ericsson, Title:	On Mode 2 Resource Allocation for NR Sidelink, Chengdu, China, October 8th – 12th 2018. See §3, §5, §7.
3GPP TSG RAN WG1 Meeting #94bis ; R1- 1810283; Source: LG Electronics, Title: Discussion on sidelink resource allocation mechanism, Chengdu, China, October 8th – 12th, 2018. See §2.1, §2.2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467